Citation Nr: 1500129	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a rib cage/chest wall disorder.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left biceps contusion with degenerative changes of the acromioclavicular joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A videoconference hearing was held before the undersigned Board Veterans Law Judge in August 2011, and the case was remanded in January 2012 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case to the RO in January 2012 to obtain additional medical records, with VA examinations and readjudications to follow.  Medical records were obtained, followed by VA examinations in April 2012, and then the claims were last readjudicated in October 2012.  Subsequently, in November 2012, the Veteran submitted additional evidence to the RO without a waiver of RO consideration of it.  Lay evidence from the Veteran which was submitted at the time explains his understanding of the events that led to his left biceps injury in service, during a static line jump from an airplane.  The Veteran claims in part that these events also caused current cervical and lumbar spine and rib cage/chest well disorders.  The nature of the evidence submitted in November 2012 warrants having the VA examiner who examined the Veteran in April 2012 reconsider his opinions regarding the service connection claims and indicate what changes to his opinions, if any, are warranted in light of it.  The Board notes that the examiner in April 2012 reported that he based his opinions on only medical evidence.  On remand, all evidence, lay and medical, should be considered by the examiner, and he should indicate that he has done so.  

Thereafter, all of the evidence must be considered by the RO in the first instance, and a supplemental statement of the case must be issued.  Before the examination, any additional relevant medical records of treatment which the Veteran has received since the case was remanded in January 2012 should be obtained, to ensure a full and complete record.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional outstanding relevant medical records of treatment which the Veteran has received for the disabilities at issue since the case was remanded to the RO in January 2012. 

2.  After the above development is complete, the RO should return the claims record to the examiner who examined the Veteran in April 2012, and direct the examiner's attention to this remand.  The examiner must review the claims record, including all of the relevant lay statements submitted by the Veteran, including those he submitted in November 2012, and indicate what changes, if any, should be made to his April 2012 opinions in light of such evidence, lay and otherwise.  The examiner should provide complete rationales for his responses and indicate that lay evidence was considered.  

3.  Thereafter, the RO must readjudicate the Veteran's pending claims in light of any additional evidence added to the record since the October 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




